— Judgment and order affirmed, with costs. All concur, except Sears, P. J., and Edgcomb, J., who dissent and vote for reversal on the law, on the ground that the court erred in charging the jury that the defendant International Bus Corporation’s driver, under the law as it existed at the time of the accident,  was obligated when turning to the left, to signal, either with his arm or some mechanical device, that it was his intention to turn to the left, in view of the subsequent charge that if the driver violated such duty and such violation was either the sole cause, or in conjunction with the other defendant, was the cause of the accident, then a verdict must be rendered *651against the defendant International Bus Corporation. Present ■— Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.